July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   JAMES HOLLOMAN MAXWELL AND ALL OCCUPANTS, Appellants

NO. 14-12-00209-CV                          V.

  US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR JP MORGAN
  MORTGAGE ACQUISITION TRUST 2006-HE3 ASSET BACKED PASS-
        THROUGH CERTIFICATES SERIES 2006-HE3, Appellee
               ________________________________

      This cause, an appeal from the judgment in favor of appellee, US Bank
National Association, as Trustee for JP Morgan Mortgage Acquisition Trust 2006-
HE3 Asset backed pass-through Certificates Series 2006-HE3, signed February 28,
2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, James Holloman Maxwell, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.